— In a wrongful death action, plaintiff appeals from a judgment of the Supreme Court, Dutchess County (Quinn, J.), entered April 7, 1981, which dismissed the complaint, upon a jury verdict. Judgment affirmed, with costs. We reject plaintiff’s contentions that the driver was negligent as a matter of law or that the verdict in defendants’ favor was against the weight of the evidence. On this record, the question of whether the speed of the vehicle was reasonable and prudent under the circumstances (see Vehicle and Traffic Law, § 1180, subds [a], [e]) was a matter for the jury, and we are disinclined to overturn the verdict. Mollen, P. J., Lazer, Weinstein and Rubin, JJ., concur.